FILED

CHARLOTTE, Nc

IN THE UNITED STATES DISTRICT COURT AUG 19 204
FOR: THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION We US DISTRICT COURT

DOCKET NO.: 3:20cr174-MOC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
GESANU TIMOTHY XIONG )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Taurus, Model 85 Ultra Lite, .38 caliber revolver, serial number VC77723, and
ammunition, seized on or about September 18, 2019 during the investigation;

One Glock, Model 33. .357 caliber pistol, serial number DSF794US, and ammunition,
seized on or about September 18, 2019 during the investigation; and

One Bushmaster AR-15, Model XM15-E2S, .223 caliber rifle, serial number
AR327914, and ammunition, seized on or about September 18, 2019 during the
investigation.

2, The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property

may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

Case 3:20-cr-00174-MOC-DSC Document 31 Filed 08/19/21 Page 1 of 2

STERN DISTRICT OF NC

 
ACTING

5, Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property
involved in or used in the offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.
§ 924 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim.
P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of
the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant.
If the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such process
or such destruction.

UNITED STATES ATTORNEY wet

 

 

 

 

ERIK LINDAHL GESANUAIMOTY. XIONG
Assistant United States Attoney Defendant
f o _ esti ea 7

NICOLE LYBRAND, ESO.
Attorney for Defendant

Signed this the 19" day of August 2021.

  

 

THE HONORABLE MAK 0. . COGBURN
UNITED STATES DISTRICT JUDGE

 

Case 3:20-cr-00174-MOC-DSC Document 31 Filed 08/19/21 Page 2 of 2

 
